DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Analysis
2.	The phrases of “provides a tight fit” and “fits tightly” as utilized in the claim set are interpreted to mean that the entity provided (i.e., first or second double-sided tap) is provided such that there isn’t a gap between the entities it fits between (P40-41 of the PGPUB).
	The claim recites in part that that:
	“a first double-sided tape provides a tight fit between an outer peripheral part of each of the plurality of batteries and the outer peripheral cover of the battery holder to ensure that the outer peripheral part of each of the plurality of batteries fits tightly over the outer peripheral cover,
a second double-sided tape provides a tight fit between the outer peripheral cover of the battery holder and the planar part of the lead plate to ensure that the outer peripheral cover fits tightly over the planar part of the lead plate…”

It is noted that this feature is supported and would be one in which FIG. 1 is rotated to the orientation shown below such that the outer peripheral part of each of the plurality of batteries fits tightly over the outer peripheral cover 21, and the outer peripheral cover 21 fits tightly over the planar part 31 of the lead plate 3:

    PNG
    media_image1.png
    579
    820
    media_image1.png
    Greyscale

Drawings
3.	Figures 7 and 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 1, and thus dependent claims 2-5, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

“…a plurality of batteries each including an outlet of a discharge valve disposed in a projecting electrode on an end face of each of the plurality of batteries, the discharge valve being configured to open when an internal pressure of each of the plurality of batteries rises to a set pressure…”

The language is not supported by the disclosure and it appears the issue is either one of translation error or poor wording.  The feature as presented requires a (singular) discharge valve to open when an internal pressure of each of the plurality of batteries (plural) rises to a set pressure.  The disclosure fails to teach the configuration as presented and instead teaches that a discharge valve (singular) opens when an internal pressure of a battery (singular) gets higher than a set pressure (P30 of the PGPUB).  
An example of an appropriate correction is required, although Applicant may provide any correction that obviates the issue and is supported/definitive:
“…each discharge valve being configured to open when an internal pressure of its respective battery of the plurality of batteries rises to a set pressure…”

B)  Claim 1 recites in part:
“…a first double-sided tape provides a tight fit between an outer peripheral part of each of the plurality of batteries and the outer peripheral cover of the battery holder to ensure that the outer peripheral part of each of the plurality of batteries fits tightly over the outer peripheral cover…”

The disclosure fails to describe a singular first double-sided tape capable of meeting the features as claimed.  It again appears the issue is either one of translation error or poor wording.  Figure 5 is reproduced below which shows that each of the batteries is provided with a respective first double-sided tape 4 that provides a tight fit between an outer peripheral part of each of the respective batteries and the outer peripheral cover 21 of the battery holder 2:  

    PNG
    media_image2.png
    526
    735
    media_image2.png
    Greyscale

It is noted that claim 1, third to last line and claim 4 will also require correction in terms of antecedent basis to the respective first double-sided tapes as corrected (or however Applicant chooses to correct the issue).
Appropriate correction is required.  

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1, and thus dependent claims 2-5, and claim 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)  Claim 1 recites in part:
“…wherein the battery holder includes an outer peripheral cover having an electrode window to expose the projecting electrode and being disposed on a plane facing an outer peripheral edge of the projecting electrode…” 
plurality of projecting electrodes.  Furthermore, it would appear that there would have to be a plurality of electrode windows exposing respective projecting electrodes (see claim 5 – note that care should be taken to correct claim 5 concurrently with claim 1).  
It is noted that it is not required that the claim recites a plurality of electrode windows has to be claimed; for example, the claim could be corrected to:
“…wherein the battery holder includes an outer peripheral cover having an electrode window to expose one of the projecting electrodes and being disposed on a plane facing an outer peripheral edge of the one of the projecting electrodes…” 

B)  Claim 1 recites in part:
“…the first double-sided tape, the second double-sided tape, and the sealing label constitute a structure that prevents the potting resin from flowing into the
outlet disposed in the projecting electrode.”

Claim 1, lines 2-3 recites that there are a plurality of batteries each including an outlet of a discharge valve disposed in a projection electrode on an end face of each of the plurality of batteries.  The claim thus fails to invoke proper antecedent basis to the intrinsic plurality of outlets disposed in the respective projecting electrodes of the plurality of batteries.  
C)	Claim 5 recites “…the plurality of connection recesses” in line 7 which invokes improper antecedent basis given a plurality of connection recesses has not been previously recited.
Appropriate correction is required.  Care should be taken to correct the remainder of the claims in the manner Applicant chooses to correct the issues above such that proper antecedent basis is used throughout the claim set.  

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729